March23, 2011 Trust for Professional Managers 615 East Michigan Street Milwaukee, WI53202 Ladies and Gentlemen: We consent to the incorporation by reference in this Registration Statement of our opinion dated November 15, 2007 regarding the sale of shares of Thunderstorm Value Fund, a series of Trust for Professional Managers.In giving this consent, however, we do not admit that we are “experts” within the meaning of Section 11 of the Securities Act of 1933, as amended, or within the category of persons whose consent is required by Section 7 of said Act. Very truly yours, /s/ Godfrey & Kahn, S.C. GODFREY & KAHN, S.C. Offices in Milwaukee, Madison, Waukesha, Green Bay& Appleton, WI; and Washington, DC Godfrey & Kahn is a member of Terralex®, a worldwide network of independent law firms.
